DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Raymond Sun on 02/25/2021.
 		AMENDMENTS TO THE CLAIMS
As of Claim 12 (Currently Amended): An integrated substrate, comprising:
a substrate, furnished with a first circuit layout and a second circuit layout;
an optical module, suspended above the substrate and movable relative to the substrate; said optical module having an optical component which defines an optical path;
at least one driving module, capable of receiving a current and driving the optical module to move relative to the substrate; said at least one driving module being electrically connected to the substrate;
wherein, said driving module is electrically connected with the first circuit layout; 
wherein, the second circuit layout is capable of electrically connecting with a light accepting device located at the optical path defined by the optical component;
wherein, the light accepting device is an image sensor; the substrate is attachable with the image sensor; when the substrate is attached with the image sensor, said image sensor is directly attached on the substrate, located at the optical path, and electrically connected to the second circuit layout;
wherein, said integrated substrate further comprises at least one position-detecting module, for detecting displacements of the optical module relative to the substrate; said position-detecting module having at least one position sensor which is electrically connected to the substrate and cannot be moved relative to the substrate; wherein said at least one position sensor is electrically connected with the first circuit layout;
wherein, said image sensor has an active side and an inactive side opposite to said active side; when the substrate is attached with the image sensor, the image sensor is located on the substrate and the active side is located at a position facing the optical module;
wherein the substrate has a first surface and a second surface opposite to said first surface; a penetration hole is located at a central portion of the substrate, a concave-down step structure is formed in a middle portion of the second surface; wherein the position-detecting module and at least a part of the driving module are directly attached on the first surface of the substrate, while the image sensor is directly attached on the concave-down step structure of the second surface of the substrate.


As of Claim 17 (Currently Amended) The integrated substrate according to claim 12, wherein said optical module is a lens module which comprises:
a base frame;
a carrier, located inside said base frame in a movable manner; and
a lens, mounted in the carrier; said lens being said optical component; said optical path being an optical axis defined by the lens; 
wherein, said at least one driving module comprises an electromagnetic drive module located between the base frame and the carrier in such a manner that, the electromagnetic drive module being capable of driving the carrier together with the lens to move relative to the base frame along said optical axis;  
wherein, a bottom surface of the lens module faces toward the substrate and the position-detecting module, in addition, the bottom surface is at least partly located between the carrier and the substrate.




claim 12, wherein the position sensor is located between a bottom surface of the optical module and at least one of the following: the substrate and the second circuit layout.

As of Claim 19 (Currently Amended) The integrated substrate according toclaim 12, wherein, 

As of Claim 20 (Currently Amended) The integrated substrate according toclaim 12, wherein, 


As of Claim 23 (Currently Amended) The integrated substrate according toclaim 12, wherein the first circuit layout is located on the first surface of the substrate, and the second circuit layout is located on the step structure of the second surface of the substrate to facilitate electric connections with the image sensor.

As of Claim 24 (Currently Amended) The integrated substrate according toclaim 12, wherein the active side of the image sensor is mounted onto the concave-down step structure and the penetration hole of the second surface by a flip-chip technique, the active side of the image sensor is in a position respective to the optical module; a plurality of conductive ends at an outer rim of the active side are electrically coupled with the second circuit layout exposed on the concave-down 

As of Claim 25 (Currently Amended) An integrated substrate, comprising:
a substrate, furnished with a first circuit layout and a second circuit layout;
an optical module, suspended above the substrate and movable relative to the substrate; said optical module having an optical component which defines an optical path;
at least one driving module, capable of receiving a current and driving the optical module to move relative to the substrate; said at least one driving module being electrically connected to the substrate;
wherein, said driving module is electrically connected with the first circuit layout; 
wherein, the second circuit layout is capable of electrically connecting with a light accepting device located at the optical path defined by the optical component;
wherein, the light accepting device is an image sensor; the substrate is attachable with the image sensor; when the substrate is attached with the image sensor, said image sensor is directly attached on the substrate, located at the optical path, and electrically connected to the second circuit layout;
wherein, said integrated substrate further comprises at least one position-detecting module, for detecting displacements of the optical module relative to the substrate; said position-detecting module having at least one position sensor which is electrically connected to the substrate and cannot be moved relative to the substrate; wherein said at least one position sensor is electrically connected with the first circuit layout;
wherein, said image sensor has an active side and an inactive side opposite to said active side; when the substrate is attached with the image sensor, the image sensor is located on the substrate and the active side is located at a position facing the optical module;
wherein the substrate has a first surface and a second surface opposite to said first surface; an interior groove is formed in a central empty portion of the substrate; wherein the position-detecting module and the driving module are directly attached on the first surface of the substrate; wherein the inactive side of the image sensor is attached to be mounted on a groove bottom surface of the interior groove; the active side of the image sensor faces upward to the lens module, and the image sensor is electrically connected to the second circuit layout embedded inside the interior groove.



Allowable Subject Matter
Claims 12, 15-20, 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As of Claim 12: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 12 that includes, “wherein, the light accepting device is an image sensor; the substrate is attachable with the image sensor; when the substrate is attached with the image sensor, said image sensor is directly attached on the substrate, located at the optical path, and electrically connected to the second circuit layout;
wherein, said integrated substrate further comprises at least one position-detecting module, for detecting displacements of the optical module relative to the substrate; said position-detecting module having at least one position sensor which is electrically connected to the substrate and cannot be moved relative to the substrate; wherein said at least one position sensor is electrically connected with the first circuit layout;
wherein, said image sensor has an active side and an inactive side opposite to said active side; when the substrate is attached with the image sensor, the image sensor is located on the substrate and the active side is located at a position facing the optical module;
wherein the substrate has a first surface and a second surface opposite to said first surface; a penetration hole is located at a central portion of the substrate, a concave-down step structure is formed in a middle portion of the second surface; wherein the position-detecting module and at least a part of the driving module are directly attached on the first surface of the substrate, while the image sensor is directly attached on the concave-down step structure of the second surface of the substrate.”
As of Claims 5-20, 23, 24, 29-31: Claims 5-20, 23, 24, 29-31 depend from Claim 12 and are allowed as well.
As of Claim 25: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 25 that includes, “wherein, the second circuit layout is capable of electrically connecting with a light accepting device located at the optical path defined by the optical component;
wherein, the light accepting device is an image sensor; the substrate is attachable with the image sensor; when the substrate is attached with the image sensor, said image sensor is directly attached on the substrate, located at the optical path, and electrically connected to the second circuit layout;
wherein, said integrated substrate further comprises at least one position-detecting module, for detecting displacements of the optical module relative to the substrate; said position-detecting module having at least one position sensor which is electrically connected to the substrate and cannot be moved relative to the substrate; wherein said at least one position sensor is electrically connected with the first circuit layout;
wherein, said image sensor has an active side and an inactive side opposite to said active side; when the substrate is attached with the image sensor, the image sensor is located on the substrate and the active side is located at a position facing the optical module;
wherein the substrate has a first surface and a second surface opposite to said first surface; an interior groove is formed in a central empty portion of the substrate; wherein the position-detecting module and the driving module are directly attached on the first surface of the substrate; wherein the inactive side of the image sensor is attached to be mounted on a groove bottom surface of the interior groove; the active side of the image sensor faces upward to the lens module, and the image sensor is electrically connected to the second circuit layout embedded inside the interior groove.”


As of Claims 26-28: Claims 26-28 depend from Claim 25 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu et al. (US 2011/0096178 A1) teaches [0204] in FIGS. 11 to 13, the photography device of the present embodiment includes a base 110, a lens holder 120, a cover 130, a wire spring 140, a first substrate 150, a second substrate 160, a control unit 170 and a 

 	Honjo (US 2009/0225176 A1) teaches [0101]  in FIG. 3, a guide member 3b which is slidably coupled to the shaft 4a and a shaft 3a which is slidably coupled to the guide groove 4b are provided to a main body 2a of a pitching moving frame 2. By them, the pitching moving frame (moving frame) 2 which holds an image blurring compensation lens 1 of the OIS unit 102 (the OIS unit 102) is held by the yawing moving frame 4 so as to be moveable in the up-down direction. Therefore, the image blurring compensation lens 1 (the OIS unit 102) is supported via the pitching moving frame 2 and the yawing moving frame 4 so as to be moveable with respect to the fixed frame 5 shown in FIG. 2 in the left-right direction and the up-down direction. 
Fujisawa et al. (US 2007/0014551 A1) teaches the main controller 62 sets the image sensor 30 and the AFE 5 to a state that the power is supplied from the power source circuit 69, thereby energizing the image sensor 30. At this time, the driving mechanism 300 starts to drive the image sensor 30 for anti-shake control [0058].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697